Citation Nr: 1711941	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for voiding dysfunction, prostate cancer residuals, status post total prostatectomy, prior to November 5, 2015. 

2.  Entitlement to a rating in excess of 40 percent for voiding dysfunction, prostate cancer residuals, status post total prostatectomy, beginning November 5, 2015.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  


FINDINGS OF FACT

1.  Prior to November 5, 2015, the Veteran's prostate cancer residuals were not productive of renal dysfunction, voiding dysfunction requiring the wearing of absorbent material which must be changed less than two times per day, daytime voiding interval between two and three hours or awakening to void two times per night, obstructed voiding, or urinary tract infection.  

2.  From November 5, 2015, the Veteran's prostate cancer residuals have not required the use of an appliance, or the wearing of absorbent materials which must be changed more than four times per day, or have been productive of renal dysfunction.


CONCLUSIONS OF LAW

1. Prior to November 5, 2015, the criteria for an initial compensable evaluation for prostate cancer residuals were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  From November 5, 2015, the criteria for an evaluation in excess of 40 percent for prostate cancer residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The RO awarded service connection for prostate cancer residuals, status post prostatectomy and assigned an initial noncompensable evaluation effective August 5, 2009.  In March 2016, the RO recharacterized the disability as voiding dysfunction, malignant growths of the genitourinary system prostate cancer, status post total prostatectomy and assigned a 40 percent rating from November 5, 2015.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016). The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's prostate cancer residuals have been rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7528-7527.  The hyphenated diagnostic code indicates that malignant neoplasms of the genitourinary system, under Diagnostic Code 7528 is the service-connected disorder, and prostate gland injuries, infections, hypertrophy, and postoperative residuals, under Diagnostic Code 7527, is the residual condition. 38 C.F.R. § 4.27 (2016). 

The Veteran's contended in his February 2010 notice of disagreement that he should have initially been rated as 100 percent disabled for removal of his prostate.  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2016).  

The Veteran underwent prostatectomy in August 1998.  He filed his claim for prostate cancer residuals in August 2009, more than ten years after the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  Since that time there had been no local reoccurrence or metastasis.  As such, the disability must currently be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  As the Veteran filed his claim for entitlement to service connection for prostate cancer and the residuals therefrom, the period for the instant appeal begins the date of his claim for service connection.  38 C.F.R. § 3.344 (2016).

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  In this case, the Veteran's prostate cancer residuals have predominantly been characterized by voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  Id. 

For evaluations based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.

For evaluations based on urinary tract infections, poor renal dysfunction is rated as renal dysfunction.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  A 10 percent evaluation is warranted for long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  38 C.F.R. § 4.115a.

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants the assignment of an 80 percent evaluation.  Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants the assignment of a 100 percent evaluation.  38 C.F.R. § 4.115a.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.21.

Prior to November 5, 2015, private medical records dated one month post-operative in October 1998 revealed the Veteran was voiding well, had very little leakage, and excellent initial recovery.  Even one year out from his prostatectomy, records dated in September 1999 show little to no leakage and excellent flow.  These findings were recorded on multiple occasions, to include in March 2000, September 2001, April 2002, May 2003, and November 2004.  In September 2005, the Veteran was voiding well and had good stream.  In March 2006, there were no major urological issues.  In December 2007 and February 2009, the Veteran had good flow with no leakage.  In February 2009, the Veteran had no leakage or urinary tract problems.  There was no nocturia in July 2009.  

On VA examination in December 2009, the Veteran had normal urinary stream and he denied nocturia.  He was not incontinent and did not use a pad.  There had been no infections.  

VA outpatient treatment records dated in November 2012 show only mild nocturia.  In February 2013, nocturia was stable and there was no dysuria.  The Veteran repeatedly denied incontinence, to include in March 2013 and August 2013.  The Veteran had no frequency, urgency, hematuria, dysuria, or nocturia in May 2014 and December 2014.  The Veteran denied incontinence in March 2015 and April 2015.

On VA examination in August 2015, the Veteran did not have any renal dysfunction or voiding dysfunction.  In February 2017, the Veteran argued that a 40 percent rating was warranted as early as September 2015, when he informed VA doctors that he required absorbent material needing to be changed two to four times a day, daytime voiding interval between two and three hours, and nighttime awakening to void three to four times; however, the objective medical evidence does not support these contentions.  

Notably, VA outpatient treatment records dated in September 2015 and October 2015, while showing routine care for diabetes and hypertension, influenza vaccine, ophthalmology evaluation, and nutrition education, are devoid of complaints pertaining to prostate cancer residuals.  Thus, the evidence of record dated prior to November 5, 2015, does not support the assignment of an initial compensable disability rating for voiding dysfunction.  

From November 5, 2015, the Veteran's prostate cancer residuals have been productive of voiding dysfunction, including the wearing of absorbent materials prescribed by VA, needing to be changed two to four times a day, daytime voiding between two to three hours, and nocturia three to four times a night.  However, the evidence, notably the February 2016 VA examination, does not show voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day or renal dysfunction due to prostate cancer warranting a rating in excess of 40 percent.  Moreover, the examiner noted the Veteran had improvement in his symptoms with medication.  There was also no obstructed voiding, recurrent symptomatic urinary tract or kidney infections or .renal dysfunction due to the prostate condition.  Further, VA outpatient treatments records dated in April 2016 and May 2016 show the Veteran denied any nocturia, frequency, or urgency, and only had some dribble.    

As a final matter, the Board acknowledges that the Veteran also experiences erectile dysfunction related to his residuals of prostate cancer, and has reviewed his statements regarding the ways in which that this disorder affects his and his wife's lives.  However, service connection was granted for erectile dysfunction in February 2010, as well as special monthly compensation for loss of use of a creative organ, and the Veteran did not appeal the initial evaluation assigned at that time.  Accordingly, the issue of entitlement to a compensable evaluation for erectile dysfunction is not currently before the Board.

In reaching the above determination, the Board has also considered the Veteran's statements that higher ratings are warranted.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and the VA examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating the prostate cancer residuals to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports, VA outpatient treatment records, and private treatment records, considered the Veteran's statements as to the manifestations of his service-connected residuals of prostate cancer and directly addressed the criteria under which the Veteran's service-connected prostate cancer residuals have been evaluated.

In light of the foregoing, the Board finds that an initial compensable evaluation prior to November 5, 2015, and in excess of 40 percent thereafter, for prostate cancer residuals are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected prostate cancer, and residuals therefrom, are is evaluated as a malignant neoplasm of the genitourinary system pursuant to 38 C.F.R. § 4.115b , Diagnostic Code 7528-7527, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The evidence of record does not show that there has been any local recurrence or metastasis of the service-connected prostate cancer, with the residual of a voiding dysfunction, including urinary incontinence, prior to November 5, 2015, or after that date requiring the use of an appliance or wearing of absorbent materials which have to be changed more than four times per day.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable rating prior to November 5, 2015, and a 40 percent disability rating from that date.  The currently assigned rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528-7527; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected prostate cancer residuals render him unable to obtain or retain substantially gainful employment.  On examination in 2009, the examiner noted the Veteran was retired.  On VA examination in 2016, the examiner noted that prostate cancer residuals would impact work only in that the Veteran would have to take frequent bathroom breaks and have close access to the bathroom.  Accordingly, the Board concludes that a claim for entitlement to a total rating for compensation based on individual unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  



	(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable evaluation for voiding dysfunction, prostate cancer residuals, status post total prostatectomy, prior to November 5, 2015, is denied.

A rating in excess of 40 percent for voiding dysfunction, prostate cancer residuals, status post total prostatectomy, beginning November 5, 2015, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


